Citation Nr: 1022455	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  

In September 2008, the Veteran filed a claim for total 
disability based on individual unemployability (TDIU).  A May 
2009 status update that appears to be for a senator reflects 
that the Veteran was denied TDIU in March 2009.  However, 
this rating decision is not of record.  Accordingly, as it is 
unclear from the current evidence of record whether the 
Veteran was denied TDIU, this matter is referred to the AOJ 
for appropriate action.  

The issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

Reason for Remand:  To afford the Veteran an adequate VA 
examination

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, as the Veteran 
filed this claim in 2005 before the change, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In June 2008, the Veteran underwent a VA examination to 
evaluate his claim for hypertension.  It was noted that the 
onset of the hypertension was in 2004.  After reviewing the 
service treatment records, the examiner opined that it was 
less likely as not that hypertension was caused by or a 
result of activities in military service.  The examiner noted 
that there was no evidence of hypertension during military 
service; in fact, the Veteran's blood pressure readings were 
lower at the time of his separation (110/66) than at his 
entrance to service (126/80).  The examiner added that the 
medical conditions of obesity, tobacco use disorder, and OSA 
(obstructive sleep apnea) are all likely to be associated 
with hypertension.  The examiner also opined that the 
Veteran's hypertension was less likely as not caused by his 
PTSD.  The examiner referred to the results of the January 
2008 VA examination wherein the Veteran was evaluated for 
PTSD.  The examiner noted that the Veteran was found to be 
one symptom short of meeting the full criteria for PTSD and 
that his symptoms appeared to be mild in both frequency and 
severity.  Based on the Veteran's statements that his PTSD 
symptoms have been present since Vietnam, which the examiner 
assessed as being mild, she concluded that it was less likely 
as not that the Veteran's hypertension was caused by his 
service-connected PTSD.

The Board finds that the June 2008 VA examination is 
inadequate upon which to base a determination.  In this 
regard, after opining that it was less likely as not that the 
Veteran's hypertension was related to his military service, 
she stated that the medical conditions of obesity, tobacco se 
disorder, and OSA are all likely to be associated with 
hypertension.  It is unclear from the results of the 
examination whether the examiner is indicating that the 
Veteran has the medical conditions of obesity, tobacco use 
disorder, and OSA and that they are more likely to be causes 
of his hypertension.  Moreover, although the examiner opined 
that hypertension was less likely as not caused by PTSD, she 
did not opine whether service-connected PTSD aggravated his 
hypertension.  Accordingly, this examination is currently 
inadequate and a remand is necessary.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Moreover, the Board observes that the Veteran has not been 
provided with the Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) notice information and should be afforded with 
such on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with the Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) notice information 
with regard to his claim for hypertension 
to include as secondary to service-
connected PTSD.

2.  Schedule the Veteran for a VA 
examination to evaluate the claim for 
hypertension, to include as secondary to 
service-connected PTSD, or return the 
claims file to the June 2008 VA examiner 
to clarify her conclusions.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

The examiner should state a medical opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that hypertension 
is causally or etiologically related to his 
symptomatology in military service as 
opposed to its being more likely due to 
some other factor or factors.  If returned 
to the June 2008 VA examiner, she should 
clarify her statement that the medical 
conditions of obesity, tobacco use 
disorder, and OSA are all likely to be 
associated with hypertension.  

Additionally, based on a review of the 
claims folder and the examination findings, 
including the service treatment records, 
private treatment reports, and June 2008 VA 
examination, the examiner should opine as 
to the relationship, if any, between the 
Veteran's service-connected PTSD and his 
hypertension.  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether 
hypertension was either (a) proximately 
caused by or (b) proximately aggravated by 
his service-connected PTSD.  The examiner 
should note that the Veteran is currently 
service-connected for PTSD with an assigned 
rating of 30 percent disabling.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the claim for entitlement 
to service connection for hypertension, to 
include as secondary to service-connected 
PTSD, should be reviewed by the RO on the 
basis of additional evidence.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


